United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                   September 13, 2006
                          FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 05-30792
                             Summary Calendar


Henry Poirier
                                                Plaintiff-Appellee,

versus

Diamond Offshore (USA), Inc.,
Diamond Offshore Management Co.
                                                Defendants-Appellants.



             Appeal from the United States District Court
                 For the Eastern District of Louisiana


Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.
PER CURIAM:*

      Following a two-day bench trial, the district court entered

judgment against Diamond Offshore Management Company on plaintiff-

appellee Henry Poirier’s Jones Act negligence and unseaworthiness

claims. Diamond Offshore appeals, challenging the district court’s

finding of an unseaworthy vessel and the calculation of damages.

We affirm.

      Diamond Offshore first challenges the district court’s ruling

that “the crew supervisor . . . created an unseaworthy condition by

allowing the crew to carry out a procedure in which the Plaintiff



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
remained hooked to the manrider and safety lines while on deck

during continuous high winds.” This ruling, it argues, is contrary

to the Supreme Court’s decision in Usner, which held that                      an

“isolated, personal negligent act of [a fellow worker” cannot

provide the basis for a claim of transitory unseaworthiness. Usner

v. Luckenbach Overseas Corp., 400 U.S. 494, 500 (1971).

     We decline to correct the district court’s error, if any,

because such an error would not affect the defendant’s substantial

rights.     See   FED.R.CIV.P.   61.        The   plaintiff’s     recovery    is

independently supported by his winning claim of negligence under

the Jones Act, a judgment from which Diamond Offshore does not

appeal.

     Diamond Offshore also challenges as clearly erroneous the

district court’s    damage   awards        for   past   and   future   pain   and

suffering   ($250,000),   past   lost       wages   ($50,000),     and   future

economic loss ($180,000).    We are convinced, after a review of the

record, that these amounts are not greater than the maximum amount

the trier of fact could properly have awarded.                Sosa v. M/V Lago

Izabal, 736 F.2d 1028, 1035 (1984).




                                       2